Citation Nr: 1626725	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  12-02 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE


Entitlement to higher initial evaluations for major depressive disorder (MDD), rated as 50 percent disabling prior to February 12, 2014, and as 70 percent disabling from that date.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from March 1982 to September 1983.

This matter came before the Board of Veterans' Appeals (Board) from an August 2011 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center.  That decision granted service connection for major depressive disorder with anxiety disorder and panic attacks and assigned a 30 percent evaluation effective July 2, 2008, the date of receipt of the Veteran's claim for service connection.  In January 2012, the VA Regional Office (RO) in Huntington, West Virginia assigned a 50 percent evaluation to this disability, effective July 2, 2008.

In September 2013, the Board remanded the appeal for development of the record.  Within the remand, the Board determined that the issue of entitlement to a total rating based on unemployability (TDIU) had been raised, and directed that the issue be adjudicated.  

In a June 2014 rating decision, the RO granted a TDIU and assigned a 70 percent evaluation for major depressive disorder with anxiety disorder and panic attacks, effective February 12, 2014.  As the grant of a TDIU constitutes a full grant of the benefit sought on appeal, the Board will not further address this issue.


FINDINGS OF FACT

For the entire period on appeal, MDD is productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to depressed mood, anxiety, panic attacks more than once per week, sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.


CONCLUSIONS OF LAW

1.  For the period prior to February 12, 2014, the criteria for a rating of 70 percent for MDD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2015).

2.  The criteria for an evaluation in excess of 70 percent for MDD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

An April 2008 letter discussed the evidence necessary to support a claim for service connection.  The evidence of record was listed and the Veteran was advised of the allocation of duties between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.  Subsequent correspondence advised the Veteran of the status of his claims.

The Board finds that the content of the notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

The Board notes that this is a case in which the Veteran is challenging the initial evaluation assigned following the grant of service connection for major depressive disorder.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.

With respect to VA's duty to assist, relevant treatment records have been obtained and associated with the record.  VA examinations have been conducted, and the Board finds that the examination reports are adequate, in that the examinations were conducted by clinicians who reviewed the history, interviewed the Veteran, and performed appropriate evaluations.  

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim. The Board is also unaware of any such outstanding evidence or information. Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.   A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Under 38 C.F.R. § 4.130, Diagnostic Code 9434, a 50 percent evaluation is warranted for MDD when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id. 

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in October 2015, and therefore the claim is governed by DSM-V.

The Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, DSM-IV was in use at the time the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

Service treatment records reflect that the Veteran was referred for a mental status evaluation by his commander after 14 months of service.  An undated report of mental status evaluation indicates that the Veteran had the capacity to understand and participate in the evaluation, and that he was mentally responsible.  The Veteran reported that he had become depressed due to his separation from his wife after receiving orders to Germany.  He expressed his belief that he could not cope with the Army.  The provider noted that the Veteran's ability to continue successfully in the Army was highly doubtful.  He noted that, while there was no psychiatric disorder, it was strongly recommended that the Veteran be administratively discharged.

Service personnel records indicate that the Veteran was separated in September 1983 for unsatisfactory performance.  

A VA initial mental health note dated in April 2008 indicates the Veteran's reports of panic attacks and depression starting in September 2007 after he sustained a back injury and was rendered unable to work.  He noted that he was hospitalized for suicidal ideation during service, and thought about killing himself four months previously.  He reported that he had been married four times, and that all marriages had ended in divorce.  On evaluation, he was alert, attentive, and oriented.  He was cooperative and reasonable, and his grooming was appropriate.  His speech was of normal rate and rhythm.  Language was intact, fluent, coherent, relevant, and goal directed.  Affect was congruent with the Veteran's depressed mood.  He denied perceptual disturbance.  There was no unusual thought content.  The examiner noted that there was passive suicidal ideation without plan.  The Veteran contracted for his safety.  Insight and judgment were good.  Memory was intact.  The impression was adjustment disorder with mixed anxiety and depressed mood.  The provider assigned a GAF score of 50.  

A subsequent April 2008 VA mental health note indicates the Veteran's request for therapy with a counselor.  Mental status examination indicated that the Veteran was appropriately groomed and cooperative.  He was alert and oriented.  He endorsed depressed mood, and his affect was congruent.  He denied delusions and hallucinations; there was no evidence of psychotic thought processes or cognitive dysfunction.  The impression was depression not otherwise specified (NOS).  

In May and August 2008 a VA provider assessed depression and assigned a GAF score of 50.  At that time, the Veteran was appropriately dressed and groomed, with good personal hygiene.  The provider concluded that the Veteran was not at significant risk for self harm.

An August 2008 VA mental health record indicates the Veteran's report of worsening depression.  He endorsed trouble sleeping.  On mental status examination, the Veteran appeared sullen, haggard, and apathetic.  Speech was coherent, relevant, and goal directed.  The Veteran denied hallucinations and delusions, as well as suicidal and homicidal ideation.  He was oriented.  Insight was noted to be impaired, as the Veteran had not been taking his psychotropic medication.  The provider concluded that the Veteran was not at risk for self harm.  

In July 2009, the Veteran was examined for the purpose of his SSA disability claim.  He reported significant depression and low energy.  He admitted to suicidal ideation, but noted that he had never attempted suicide and did not have current intent to do so.  He endorsed mild daily panic.  He denied any history of paranoia, mania, or psychosis.  On mental status examination, the Veteran was casually dressed and adequately groomed.  He was cooperative and mannerly.  Speech was of normal tone, and was clear and concise.  The Veteran was oriented.  His mood was anxious and depressed, with broad affect.  Stream of thought was within normal limits, and there was no indication of delusional or obsessive-compulsive thinking.  There was no indication of hallucinations or illusions.  Insight was normal.  Judgment was also normal.  There was no indication of suicidal or homicidal ideation.  Immediate and remote memory were within normal limits; recent memory was deficient.  Concentration was moderately deficient.  Social functioning during the examination was within normal limits based on the Veteran's interaction with the examiner.  He reported that he socialized with his mother, siblings, and the woman with whom he lived.  The diagnoses were depressive disorder NOS, anxiety disorder NOS, and alcohol abuse in sustained full remission.  The examiner indicated that the Veteran's prognosis was guarded to poor. 

In September 2009, depression was assessed and a GAF score of 48-50 was assigned.  There were no risk factors for self harm identified.  A subsequent September 2009 VA record indicates that the Veteran had good hygiene and grooming.  He denied suicidal and homicidal ideation.  His mood was depressed and affect was congruent.  There were no delusional or psychotic thought processes.  Speech was clear and concise.  Judgement and insight were fair to good, and memory was intact.   

On VA examination in June 2011, the Veteran's history was reviewed.  He reported that he had been married four times, and that his marriages had ended in divorce.  He related that a six-year-old son lived with him.  He noted that he had no interest in previous hobbies and that he did not attend church.  He indicated that he was able to drive himself, and that he was responsible for taking his medications and paying his bills.  On mental status examination, the Veteran was depressed.  He made fitting eye contact.  Speech was of low tone and volume.  Thought process was coherent and logical, and thought content showed no delusions or audiovisual hallucinations.  The Veteran did report that he sometimes thought he saw shadows out of the corner of his eye.  He was well oriented.  He reported that he was a little nervous.  The examiner noted that the Veteran was not actively suicidal or homicidal; however, he noted the Veteran's report of suicidal thoughts three weeks previously.  Insight and judgment were fair.  Memory was intact.  The diagnoses were major depressive disorder and anxiety disorder NOS with panic attacks.  The examiner assigned a GAF score of 45.  The examiner concluded that the Veteran had decreased energy and interest in activities, that he felt sad, and had suicidal ideations.  

The Veteran was hospitalized for two days at a VA facility in April 2012.  On psychiatric intake, the Veteran stated that he presented at the Beckley VAMC emergency department requesting assistance with pain management, and was told that he would be transported to the Salem VAMC for assistance; he indicated that he was not aware that he would be placed in the acute psychiatric unit.  The provider noted that review of the record indicated the Veteran's threat of self harm due to pain.  When questioned about this statement, the Veteran indicated that he sometimes felt that way, but he had never been suicidal and had no plan to end his life.  He stated that he was focused on the future and dedicated to caring for his six-year-old son.  On mental status examination, the Veteran was in moderate distress due to back pain.  He was appropriately interactive, and rapport was easily established.  There was no psychomotor agitation or retardation.  He described his mood as happy, and affect was congruent.  Judgment was fair as indicated by the Veteran's adherence to unit rules and cooperation with the nursing staff.  Impulse control remained intact.  Insight was full.  Thought process was logical, linear, and goal directed without derailment.  There were no loose associations and no flight of ideas.  There was no delusional thought content and no indication of paranoia.  The discharge summary indicates pain disorder associated with both psychological and general medical factors.  

On VA examination in February 2014, the diagnoses were severe recurrent major depressive disorder and unspecified anxiety disorder with panic attacks.  The examiner concluded that the Veteran experienced occupational and social impairment with deficiencies in most areas.  The Veteran reported that he currently spent the majority of his time caring for his terminally ill mother.  He stated that he did not socialize much and could not identify any current leisure activities.  He reported that a few months previously, he had attempted to commit suicide by placing a gun in his mouth and pulling the trigger, but nothing had happened.  He denied any recent or ongoing plans to harm himself.  The examiner indicated that the Veteran's symptoms included depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss, disturbances of  motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  During the evaluation, the Veteran was calm, cooperative, and attentive.  He appeared to answer all questions in an open and honest manner.  He endorsed ongoing symptoms associated with MDD and anxiety with panic attacks.  On examination, the Veteran was clean and neatly groomed.  Speech was spontaneous, clear, and coherent.  He was attentive.  Affect was appropriate.  Attention was intact.  Thought process and content were unremarkable.  Judgment was good.  Insight was also good.  No hallucinations were reported.  There were no suicidal or homicidal thoughts.  Remote, recent, and immediate memory were normal.    

Having carefully reviewed the evidence of record, the Board concludes that an evaluation of 70 percent is warranted for the entire period on appeal.  The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Board acknowledges that evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

In this case, the Board observes that the Veteran's reported symptoms include depression, anxiety, sleep disturbance, panic, passive suicidal ideation, and irritability.  Depression appears to be the most prevalent characteristic of the Veteran's psychiatric disorder, and the record reflects that it is exacerbated by chronic pain.  While the Veteran has endorsed suicidal ideation, he has repeatedly indicated that he had no intent or plan; moreover, outpatient treatment records routinely indicate that the Veteran was not at risk for self harm.  The Veteran has repeatedly been found to be completely alert and oriented, with normal thought processes and only occasional mild memory deficiency.  The Veteran has demonstrated intact insight, and judgment.  No formal thought disorder has been identified.  In essence, the evidence reflects symptoms during the period in question that are best contemplated by the criteria for a 70 percent evaluation in that the Veteran experienced occupational and social impairment with deficiencies in most areas due to his MDD.  

While the Board accepts that the Veteran's psychiatric disorder significantly affects his functioning, the lay and medical evidence of record does not demonstrate total occupational and social impairment.  The evidence does not demonstrate persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Thus, it cannot be said that the evidence as a whole reflects occupational and social impairment of the severity contemplated by the criteria for a 100 percent evaluation.  

In summary, the overall disability picture does not more nearly approximate the criteria for a schedular evaluation of 100 percent.  As such, the Board concludes that a 70 percent evaluation for the Veteran's MDD for the entire period on appeal is appropriate.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

      Extra-Schedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  

Specifically, the Veteran's psychiatric symptoms include depression, anxiety, panic, sleep disturbance, and passive suicidal ideation.  While many of the Veteran's symptoms are specifically contemplated by the rating criteria, some are not.  That said, the Board expressly finds that they are on par with the level of severity contemplated by the 70 percent rating criteria, and are not so far outside the realm of the rating criteria so as to warrant extra-schedular consideration.  For example, sleep disturbance is on par with near continuous depression as contemplated by the criteria for a 70 percent evaluation.  There is nothing to suggest, however, that these manifestations more closely approximate the thought disorder, inability to behave appropriately, or intermittent inability to perform activities of daily living necessary to the higher evaluation.  In short, the Veteran's entire disability picture has been considered, and his symptoms are contemplated by the schedule.

The Board also notes that a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014).  In this case, in addition to the disability addressed herein, the Veteran is in receipt of a 10 percent evaluation for traumatic arthritis of the left ring finger, a 10 percent evaluation for bilateral hearing loss disability, and a 10 percent evaluation for tinnitus.  The record reflects that the Veteran has at no point during the current appeal indicated that his service-connected psychiatric disorder results in further impairment when viewed in combination with these other service-connected disabilities.  

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Finally, the Board observes that the Court has held that a request for an increase in benefits should be inferred as a claim for special monthly compensation (SMC) regardless of whether it has been raised by the Veteran or previously adjudicated.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  Moreover, VA's governing regulations direct the Board to review a claim for SMC in the first instance if reasonably raised by the record.  In this case, however, the Board concludes that the issue of entitlement to SMC has not been raised by the record.  The record does not reflect, nor does the Veteran argue, that his anxiety disorder causes additional loss of function that requires additional compensation under 38 C.F.R. § 3.350.  The Veteran is already in receipt of a total disability rating based upon individual unemployability. 


ORDER

For the period prior to February 12, 2014, a 70 percent evaluation for MDD is granted, subject to the regulations controlling the payment of monetary benefits.

Entitlement to an evaluation in excess of 70 percent for MDD is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


